            Case 2:17-cv-03007-APG-VCF Document 458 Filed 08/26/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***

4
      DIAMOND RESORTS U.S. COLLECTION
5     DEVELOPMENT, LLC, a Delaware Limited
      Liability Company,
6                                                            2:17-cv-03007-APG-VCF
                           Plaintiff,
7
      vs.                                                    ORDER
8

      REED HEIN & ASSOCIATES, LLC d/b/a                      MOTION FOR CLARIFICATION [ECF NO. 454];
9
      TIMESHARE EXIT TEAM, a Washington                      DISCOVERY PLAN AND SCHEDULING ORDER [ECF
10    Limited Liability Company, et al,                      NO. 455]; PLAINTIFF’S MOTION FOR ADOPTION OF
                                                             SPOLIATION DISCOVERY PLAN [ECF NO. 456]
11
                            Defendants.

12

13           At the August 2, 2021 hearing I ordered the parties to file a discovery schedule regarding video

14   webinar recordings. (ECF No. 447). I have the reviewed the defendant’s motion for clarification (ECF

15   No. 454) and the parties’ competing discovery plans: the defendant’s discovery plan and scheduling

16   order (ECF No. 455) and plaintiff’s motion for adoption of spoliation discovery plan. (ECF No. 456).

17           Good cause appearing,

18           I HEREBY ORDER:

19           1.     The defendant’s motion for clarification (ECF No. 454) and the parties’ competing

20   discovery plans: the defendant’s discovery plan and scheduling order (ECF No. 455) and plaintiff’s

21   motion for adoption of spoliation discovery plan (ECF No. 456) are all GRANTED AND DENIED IN

22   PART, as detailed in this order.

23           2.     The scope of discovery will be to ascertain if the webinar video recordings exist or

24   existed and, if so, to determine what happened to them.

25           3.     If the defendant locates webinar video recordings it must produce them, if they were

                                                         1
          Case 2:17-cv-03007-APG-VCF Document 458 Filed 08/26/21 Page 2 of 2




1    attended by one or more to the 366 identified owners, including audio, without any limitation based on

2    when the video presentations occurred or were recorded.

3           4.     Diamond may take written discovery relating to defendant’s record keeping practices and

4    technology infrastructure to determine if recordings were made and if they no longer exist, what

5    happened to them. The deadline for TET to respond to interrogatories and complete production of

6    documents related to its record keeping and technology infrastructure is September 27, 2021.

7           5.     Plaintiff must serve the notices of the deposition of TET’s FRCP 30(b)(6) representative

8    and Chasity Porter before October 18, 2021.

9           4.     The parties must complete the FRCP 30(b)(6) deposition and the Chasity Porter

10   deposition by November 2, 2021.

11          5.     The parties must complete the two third party depositions and close the video recording

12   discovery by November 16, 2021.

13          DATED this 26th day of August 2021.

14
                                                                _________________________
15                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

                                                        2
